Exhibit 10.1
 
EXECUTION COPY


SEPARATION AGREEMENT AND RELEASE
FOR MARWAN FAWAZ


This Separation Agreement and Release (this "Agreement") is entered into between
Charter Communications, Inc. (the "Company" or "Charter") and me, Marwan Fawaz,
as a condition to my receiving payments pursuant to my Amended and Restated
Employment Agreement with Charter dated January 3, 2011 (the "Employment
Agreement"), in connection with my separation from the Company, as of March 25,
2011 (the "Termination Date").  The Company and I hereby agree as follows:


(a)           Payments And Benefits Payable Per The Employment
Agreement:  Provided I am not terminated for breach of the terms of this
Agreement or of my Employment Agreement prior thereto, I shall remain employed
by Charter pursuant to the terms of my Employment Agreement through the
Termination Date, I shall receive salary at my current annual rate of $650,000
in bi-weekly installments as such installments are normally paid to senior
executives (with all salary installments due but not paid prior to my execution
of this Agreement to be paid on the first payday after all conditions in Section
15(g) of the Employment Agreement are satisfied); I shall continue to receive
all benefits, without interruption, including, without limitation, health
insurance; and I shall continue to participate in all medical and child-care
flex spending accounts I have previously selected, all through the Termination
Date.  In addition, in exchange for my execution and delivery of this Agreement,
specifically including the effectiveness of the release set forth in section "b"
hereof (and the failure to revoke the same within seven (7) days after I sign
and deliver it), the Company will provide me with the following payments and
benefits in satisfaction of the requirements of Section 15(b) of the Employment
Agreement and any other claim I may hold against Charter or its employees:


(i)           An amount equal to two times (a) the base salary of $583,425 that
I would have received in 2011, calculated based on an annual rate of $650,000
per annum through May 2, 2011 and an annual rate of $550,000 per annum from May
3, 2011 through the remainder of the year, and (b) my target bonus of $546,199,
from the date my employment is terminated through March 25, 2013 (the
"Separation Term"); provided that, the total of such payment shall not exceed,
in the aggregate, the gross amount of $2,259,246, which total amount shall be
payable following the Termination Date in fifty-two (52) equal bi-weekly
installments in accordance with the Company's normal payroll practices;


(ii)           All reasonable expenses I have incurred in the pursuit of my
duties under the Employment Agreement through the Termination Date which are
payable under and in accordance with the Employment Agreement, which amount will
be paid within thirty (30) days after the submission by me of properly completed
reimbursement requests on the Company’s standard forms;


(iii)           A lump sum payment (net after deduction of taxes and other
required withholdings) equal to twenty-four (24) times the monthly cost, at the
time my
 
 
 
 

--------------------------------------------------------------------------------

 
 
employment is terminated of $951.89, for me to receive under COBRA the paid
coverage for health, dental and vision benefits then being provided for me and
my family at the Company's cost at the time my employment is terminated, the
total amount of such payment shall not exceed, in the aggregate, the net amount
of $22,845.36.  This amount will be paid to me within thirty (30) days of the
time the payment in section (a)(i) above begins and will be grossed up for tax
purposes at the time of payment.  I understand that I must make an election
under COBRA in order to have my benefits continue, and that I will pay any
respective premiums as required by such coverage;


(iv)           Restricted stock awards representing 25,455 shares of Class A
common stock of the Company for the emergence grant of restricted stock
effective December 1, 2009 shall vest on November 30, 2011, and restricted stock
awards representing 12,410 shares of Class A common stock of the Company for the
special award of restricted stock effective February 23, 2010 shall vest on
February 23, 2012;


(v)           The pro rata portion of the 25,000 options that would have
otherwise vested on March 1, 2012 equal to 1,644 (24 days of vesting/365 days in
a year times 25,000) options shall vest and become exercisable pursuant to the
terms of the Plan and the applicable award agreement;


(vi)           A lump sum payment (subject to deduction of taxes and other
required withholdings) equal to my aggregate target bonuses under the Cash
Incentive Program pursuant to the Company's Value Creation Plan in the amount of
$1,300,000, payable in accordance with the applicable terms and conditions of
such Cash Incentive Program and Value Creation Plan, within thirty (30) days of
the time the payment in section (a)(i) begins;


(vii)           The Company will provide, at its expense, the full cost of up to
twelve (12) months, to the extent necessary, of executive-level out-placement
services (which provides as part of the outplacement the use of an office and
secretarial support as near as reasonably practicable to my residence) during
the Separation Term.  The costs of out-placement services are to be submitted to
the Company and will be paid directly to the vendor by the Company; and


(viii)           A cash payout of any remaining hours of accrued and unused
vacation calculated as of the Termination Date at my rate of base salary in
effect as of the Termination Date, payable in accordance with the applicable
vacation program, within thirty (30) days of the time the payment in section
(a)(i) begins.


These payments and benefits will be paid and/or provided as and when called for
by the Employment Agreement, unless otherwise provided in this Agreement, after
all conditions to the effectiveness of this Agreement and the releases called
for by this Agreement have been satisfied.  The right to retain the same shall
be subject to compliance with this Agreement and
 
 
 
2

--------------------------------------------------------------------------------

 
 
the terms of the Employment Agreement.  In the event I die before all payments
and amounts due to me hereunder are paid, any remaining payments will be made to
my spouse, if she survives me and, if not, then to my estate.


(b)           Complete Release:  I hereby understand and agree to the
termination of all offices, directorships, manager positions and other similar
offices I hold with Charter or any of its subsidiaries or related or affiliated
corporations, limited liability companies and partnerships and all employment by
Charter effective the close of business on the Termination Date.  In
consideration for the payments I am to receive hereunder, I unconditionally and
irrevocably release, waive and give up any and all known and unknown claims,
lawsuits and causes of action, if any, that I now may have or hold against
Charter, its current and former parents, plans, subsidiaries, and related or
affiliated corporations, ventures, limited liability companies and partnerships,
and their respective current and former employees, directors, fiduciaries,
administrators, insurers, members, managers, partners, and agents and related
parties, in any way arising out of, in connection with or based upon (i) any
event or fact that has occurred prior to the date I sign this Agreement, (ii) my
employment with Charter and/or any of its subsidiaries or affiliates to date and
any event or occurrence occurring during such employment, (iii) the termination
of my employment, (iv) the Employment Agreement (except as provided herein), (v)
any claim to payment under or from the Value Creation Plan or for salary, bonus,
stock options or restricted shares, or performance or restricted cash awards,
other than as specifically granted pursuant to this Agreement; or (vi) any
decision, promise, agreement, statement, policy, practice, act or conduct prior
to this date of or by any person or entity I am releasing, and from any claims
or lawsuits.  I understand that this means that, subject to the limitations
described below, I am releasing Charter and such other persons and entities
from, and may not bring claims against any of them under (a) Title VII of the
Civil Rights Act of 1964 or Sections 1981 and 1983 of the Civil Rights Act of
1866, which prohibit discrimination based on race, color, national origin,
ancestry, religion, or sex; (b) the Age Discrimination in Employment Act, which
prohibits discrimination based on age; (c) the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; (d) the Americans with
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; (e) the WARN Act, which
requires that advance notice be given of certain workforce reductions; (f) the
Missouri Human Rights Act, chapter 213, R.S. Mo., which prohibits discrimination
in employment, including but not limited to discrimination and retaliation based
on race, gender, national origin, religion, age and disability; (g) the Employee
Retirement Income Security Act, which among other things, protects employee
benefits; (h) the Family and Medical Leave Act of 1993, which requires employers
to provide leaves of absence under certain circumstances; (i) the Sarbanes-Oxley
Act of 2002, which, among other things, provides whistleblower protection; (j)
any federal or state law, regulation, decision, or executive order prohibiting
discrimination or retaliation for breach of contract; (k) any of the laws of the
State of Missouri or any political subdivision of such State; (l) any law
prohibiting retaliation based on exercise of my rights under any law, providing
whistleblowers protection, providing workers' compensation benefits, protecting
union activity, mandating leaves of absence, prohibiting discrimination based on
veteran status or military service, restricting an employer's right to terminate
employees or otherwise regulating employment, enforcing express or implied
employment contracts, requiring an employer to deal with employees fairly or in
good faith, providing recourse for alleged
 
 
 
3

--------------------------------------------------------------------------------

 
 
wrongful discharge, tort, physical or personal injury, emotional distress,
fraud, negligent or other misrepresentation, defamation, and similar or related
claims, and any other law relating to salary, commission, compensation,
benefits, and other matters.  I specifically represent and agree that I have not
been treated adversely on account of age, gender or other legally protected
classification, nor have I otherwise been treated wrongfully in connection with
my employment with the Company and/or any of its subsidiaries or affiliates and
that I have no basis for a claim under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, or any applicable law prohibiting
employment or other discrimination or retaliation.  I acknowledge that the
Company relied on the representations and promises in this Agreement in agreeing
to pay me the benefits described in subsection (a).  I understand that I am
releasing claims for events that have occurred prior to my signing this
Agreement that I may not know about.  This release does not include claims
arising after the date I sign this Agreement, any claim under a stock option
plan or award agreement, incentive stock plan, or restricted stock award
agreement based upon my service to and ending on the date my employment
terminates, any claim under a group health insurance plan in which I participate
for claims accrued as of the date my employment terminated, a breach of the
provisions of this Agreement (including but not limited to a breach of any
obligation to provide me with the payments and benefits called for by Sections
15(b) of the Employment Agreement, as specified in paragraph (a) above) and any
pending claims for workers compensation that have already been filed or for
on-the-job injuries that have already been reported, or any claim for
indemnification by Charter for actions taken by me within the course and scope
of my employment to the degree such actions are subject to indemnification under
Charter's policies and practices.


Charter hereby represents and warrants that, to the best current knowledge of
its Chief Executive Officer and General Counsel, Charter has no claim against me
for breach of my Employment Agreement, any other agreement, duty, or obligation,
or any other claim of material liability.


(c)           Promise Not to File Claims:  I promise never to file, prosecute or
pursue any lawsuit based on a claim purportedly released by this Agreement, or
(absent court order) to assist others in filing or prosecuting similar claims
against Charter.  I understand and agree that nothing in this Agreement
precludes me from filing a charge of discrimination under applicable federal or
state law, although I have personally released such claims with regard to
matters and facts occurring prior to this date.  I specifically acknowledge and
agree that I am not entitled to severance or any other benefits under the
Charter Communications Special One-Time Severance Plan or other severance plan
or contract, or to any payments following termination of my employment under or
by reason of the Employment Agreement (other than the payments and benefits
called for by Section l5(b) of the Employment Agreement, as specified in
paragraph (a) above), and that the payments and benefits described in this
Agreement are in lieu of any severance or other benefits to which I may be
entitled under such plan or any other policy, program, plan or agreement and
satisfy and are in lieu of any payments to which I may be entitled under the
Employment Agreement or any other such plan, policy, program or arrangement, and
I specifically waive any rights I may have under that plan and any such
agreement, if any.
 

 
 
4

--------------------------------------------------------------------------------

 


(d)           Non-admission of Liability:  This Agreement is not an admission of
fault, liability or wrongdoing by me or any released party, and should not be
interpreted or construed as such I understand that all released parties
specifically deny engaging in any liability or wrongdoing.


(e)           Non-Disparagement:  Neither Charter nor I will make any statement
or announcement concerning my departure from Charter except as may be reviewed
and approved by the other party in advance; provided that, both Charter and I
may inform third parties that my employment will terminate or was terminated (as
the case may be) through mutual agreement on the Termination Date.  During the
balance of and subsequent to my employment with Charter and/or any of its
subsidiaries or affiliates, I agree not to criticize, denigrate, disparage, or
make any derogatory statements about the Company (including any subsidiaries, or
affiliates), its business plans, policies and practices, or about any of its
officers, employees or former officers or employees, to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall I take any action
reasonably expected to harm or in any way adversely affect the reputation and
goodwill of the Company.  During the balance of and subsequent to my employment
with Charter and/or any of its subsidiaries or affiliates, Charter agrees, for
itself, its directors and executive employees not to criticize, denigrate,
disparage, or make any derogatory statements about me to customers, competitors,
suppliers, employees, former employees, members of the public (including but not
limited to in any internet publication, posting, message board or weblog),
members of the media, or any other person, nor shall Charter, its directors,
employees, or agents, take any action reasonably expected to harm or in any way
adversely affect my reputation.  Nothing in this paragraph shall prevent anyone
from giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law, including, but not limited to, assisting in an investigation or
proceeding brought by any governmental or regulatory body or official related to
alleged violations of any law relating to fraud or any rule or regulation of the
Securities and Exchange Commission.


(f)           Future Cooperation:  I agree to make myself reasonably available
by telephone, e-mail or in person to meet and speak with representatives of
Charter regarding events, omissions or other matters occurring during my
employment with Charter of which I have personal knowledge or involvement that
give rise or may give rise to a legal claim against Charter.  I also shall
reasonably cooperate with Charter in the defense of such claims, provided that,
the requirement for such cooperation with Charter shall terminate seven years
from the date of the identification of any such claim or claims.  To the fullest
extent possible, Charter shall schedule any telephone conferences or meetings
with me for places near my residence and at times outside my normal work
schedule and shall take all other reasonable measures to ensure that my schedule
is disrupted to the least extent possible.  To the fullest extent possible,
Charter will seek to avoid having me travel to locations outside the
metropolitan area within which I reside.  If the Company requires me to travel
outside the metropolitan area in the United States where I then reside to
provide any testimony or otherwise provide any such assistance, then Charter
will reimburse me for any reasonable, ordinary and necessary travel and lodging
expenses incurred by me to do so, provided I submit all documentation required
under
 
 
 
5

--------------------------------------------------------------------------------

 
 
Charter's standard travel expense reimbursement policies and as otherwise may be
required to satisfy any requirements under applicable tax laws for Charter to
deduct those expenses.  Nothing in this Agreement shall be construed or
interpreted as requiring me to provide any testimony, sworn statement or
declaration that is not complete and truthful.


(g)           Confidential and Proprietary Information; Covenant Not To
Compete:  I reaffirm my obligations under and agree to remain bound by and to
comply with the provisions of Sections 17, 18 and 19 of my Employment Agreement
with Charter, and agree those provisions continue to apply to me,
notwithstanding the termination of my employment, the reason for termination of
employment, or any act, promise, decision, fact or conduct occurring prior to
this date.  The "Restricted Period" for purposes of Section 19 of my Employment
Agreement shall start for all purposes on the Termination Date and shall end (a)
for (and solely for) the purposes of Section 19(b)(i) and (ii) of the Employment
Agreement, on the second anniversary of the Termination Date, and (b) for (and
solely for) the purposes of section 19(b)(iii) of the Employment Agreement, on
the first anniversary of the Termination Date.


(h)           Consideration of Agreement:  The Company advised me to take this
Agreement home, read it, and carefully consider all of its terms before signing
it.  The Company gave me, and I understand that I have, 21 days in which to
consider this Agreement, sign it and return it to the Company.  I waive any
right I might have to additional time within which to consider this
Agreement.  I understand that I may discuss this Agreement with an attorney, at
my own expense during this period, and I understand that I may revoke this
Agreement within 7 days after I sign it by advising Richard R. Dykhouse, Senior
Vice President, General Counsel and Corporate Secretary, orally or in writing
within that seven (7) day time period of my intention to revoke this
Agreement.  I have carefully read this Agreement, I fully understand what it
means, and I am entering into it voluntarily.  I am receiving valuable
consideration in exchange for my execution of this Agreement that I would not
otherwise be entitled to receive, consisting of the benefits described in
Paragraph (a) of this Agreement.  If I revoke my acceptance of this Agreement
within such 7 day time period, or if I fail to accept this Agreement within the
21-day period, then Charter shall have no obligations under this Agreement,
including but not limited to any obligation to pay or provide the payments
specified in this Agreement or under the Employment Agreement as provided
herein.  I further understand that I cannot sign this Agreement prior to the
Termination Date, or it will not be effective.


(i)           Return of Property:  I will return to the Company on or prior to
the Termination Date all files, memoranda, documents, records, credit cards,
keys, equipment, badges, vehicles, Confidential Information (as defined in the
Employment Agreement) and any other property of the Company then in my
possession or control as directed by the Company; provided that, I hereby
represent and warrant that I have not, and agree that I will not, make any
copies of Company files residing on my laptop computer or other equipment
accessible to me.  I also will reveal to the Company at the Company's request
all access codes to any computer or other program or equipment.


(j)           Choice of Law:  This Agreement was drafted in Missouri, and the
Company's Corporate offices are in Missouri.  This Agreement is to be governed
by and interpreted according to the internal laws of the State of Missouri
without reference to conflicts of law principles, and this
 
 
 
6

--------------------------------------------------------------------------------

 
 
Agreement shall be deemed to have been accepted and entered into in the State of
Missouri.


(k)           Amendment, Miscellaneous:  Neither this Agreement nor any of its
terms may be amended, changed, waived or added to except in a writing signed by
both parties.  The Company has made no representations or promises to me to sign
this Agreement, other than those in or referred to by this Agreement.  If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable.


(l)           Indemnification:  Charter reaffirms its obligations under and
agrees to remain bound by and to comply with the provision of Section 24 of the
Employment Agreement and the provisions of Sections 2 through 20, inclusive, of
that certain “Indemnification Agreement” dated October 28, 2008 between me and
Charter.


(m)           Notices:  Any written notice required by this Agreement will be
deemed provided and delivered to the intended recipient when (a) delivered in
person by hand; or (b) three days after being sent via U.S. certified mail,
return receipt requested; or (c) the day after being sent via overnight courier,
in each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:
 
 

  If to the Company: Charter Communications, Inc.

    Attn: Richard R. Dykhouse, Senior Vice       President, General Counsel and
Corporate       Secretary

 
 
12405 Powerscourt Drive

 
 
St. Louis, MO 63131

 
 
If to me:
At my personal address on file in the Company’s records.



Either party may change the address to which notices, requests, demands and
other communications to such party shall be delivered personally or mailed by
giving written notice to the other party in the manner described above.


This Agreement was originally presented to me on the date set forth below.  I
have been advised to read it and carefully consider all of its provisions before
signing it.  I will have 21 days in which to consider it, sign it and return it
to Rick Dykhouse.  To accept this Agreement, I understand that it must be signed
and returned to Rick Dykhouse on or after the Termination Date.
 
 
 
7

--------------------------------------------------------------------------------

 


THIS AGREEMENT AND RELEASE IS NOT VALID IF EXECUTED PRIOR TO MARCH 25, 2011.


I have carefully read this Agreement, I fully understand what it means, and I am
entering into it voluntarily.


Presented By:


Name: Abigail T. Pfeiffer


Date Delivered:  March 14, 2011




Employee:




Signature: /s/ Marwan Fawaz
Date Signed:  March 25, 2011
Printed Name:  Marwan Fawaz




Company:




Signature: /s/ Abigail Pfeiffer
Date Signed:  March 25, 2011
Printed Name: Abigail Pfeiffer










Please Return to:


Richard R. Dykhouse
Senior Vice President, General Counsel and Corporate Secretary
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, MO 63131
314-543-2407 (Telephone)
314-965-8793 (Facsimile)




  8
 
 